Citation Nr: 0010081	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-01 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance or specially adaptive equipment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel

INTRODUCTION

The veteran had active naval service from June 1949 to 
February 1953 and from January 1958 to April 1973.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
July 1997 rating decision of the Department of Veterans 
Affairs (VA) St. Petersburg Regional Office (RO) which denied 
a specially adapted automobile or automobile adaptive 
equipment.  In January 2000, he testified at a Board hearing 
at the Nashville RO, which currently has jurisdiction of his 
claim.

At his recent hearing, the veteran raised a claim of 
entitlement to specially adapted housing or special home 
adaptation grant.  The Board observes that this matter was 
last considered by the RO in November 1997 by unappealed 
rating decision.  Since the veteran's most recent, new claim 
for specially adapted housing has not yet been addressed by 
the RO, and inasmuch as it is not inextricably intertwined 
with the issue now on appeal, it is referred to the RO for 
their initial adjudication.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
lumbar spine stenosis with degenerative disc disease and 
arthritis, status post laminectomy, herniated nucleus 
pulposus, rated 60 percent disabling.

2.  Current medical evidence of record shows that the veteran 
has a left foot drop due to his service-connected low back 
disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment for an 
automobile are met.  38 U.S.C.A. §§ 3901, 5107 (West 1991); 
38 C.F.R. §§ 3.350, 3.808, 4.63 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record shows that, by June 22, 1979 rating decision, the 
RO granted service connection for post-operative residuals of 
herniated nucleus pulposus of the lumbar spine and residuals 
of a cervical laminectomy, assigning them 20 percent and zero 
percent ratings, respectively.  

In March 1982, the veteran sustained low back injury in an 
industrial accident and underwent a lumbar laminectomy in 
June 1982.  By December 1983 decision, the Board denied a 
rating in excess of 20 percent for residuals of a lumbar 
laminectomy.

In August 1994, the veteran filed a claim for increased 
rating of his low back disability.  In support of his claim, 
the RO obtained both VA and private clinical records showing 
treatment for numerous complaints, including low back pain, 
following an industrial accident in July 1993 in which the 
veteran was struck in the abdomen area and propelled 
backwards by a heavy metal cylinder.  

By February 1995 rating decision, the RO denied a rating in 
excess of 20 percent for the veteran's low back disability.  
He appealed the RO determination, arguing that his disability 
was much more severe.  In October 1996, he filed a claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  

By February 1997 rating decision, the RO assigned a 40 
percent rating for the veteran's low back disability.  In 
April 1997, the RO granted a 20 percent rating for residuals 
of a cervical laminectomy and a total (100 percent) rating 
based on individual unemployability due to service-connected 
disabilities.  Also, the RO granted service connection for 
major depression, assigning it an initial 30 percent rating.  
By subsequent letter in April 1997, the veteran specified 
that he wished to withdraw "any pending appeals."  See 38 
C.F.R. § 20.204 (1999); AB v. Brown, 6 Vet. App. 35, 39 
(1993).  

In April 1997, the veteran filed an application for a 
specially adapted automobile and/or adaptive equipment for an 
automobile.  By July 1997 rating decision, the RO denied the 
veteran's claim, finding that his service-connected 
disabilities did not meet the criteria for entitlement to the 
benefit.  He appealed the RO determination, arguing that he 
had lost use of his left foot due to foot drop.  He indicated 
that he used a scooter to get around and needed an automobile 
big enough to carry it.  

On VA orthopedic examination in October 1997, the veteran 
complained of sharp pain in his neck, radiating to the left 
upper extremity with weakness of grip strength.  He also 
complained of sharp pain in low back with radiation to the 
left lower extremity and associated weakness of dorsiflexion 
to his left foot.  The examiner described the veteran as a 
"limited household ambulator" in that he could walk no more 
than 5 to 7 feet with the help of two canes.  Objective 
examination showed grip strength in the right hand of 70 
pounds, compared to 34 pounds on the left.  Pinch strength 
was 20 pounds on the right and 8 pounds on the left.  Also 
observed was weakness of the tibialis anterior left lower 
extremity measured at 4/5.  Achilles and patellar reflexes 
were 0/5, bilaterally.  There was decreased sensation in the 
S1 dermatomal distribution of the left lower extremity.  The 
impressions included lumbar degenerative disc disease with 
persistent left lower extremity radiculopathy with associated 
mild foot drop.  The examiner noted that the veteran's 
primary mobility was an electric scooter and that his 
disability would prevent him from doing any type of walking, 
repetitive bending or stooping.

By November 1997 rating decision, the RO increased the rating 
for the veteran's low back disability to 60 percent, and his 
cervical spine disability to 40 percent.  The RO also granted 
basic eligibility for Chapter 35 dependents' educational 
assistance benefits.

On June 1999 VA medical examination, the veteran reported 
that he developed a left foot drop in 1995, as well as 
numbness in the legs and feet, bilaterally.  He also 
indicated that he had constant low back and neck pain, which 
he rated as an 8 on a scale of 1 to 10.  He further stated 
that his pain increased with activity or prolonged sitting.  
From a functional standpoint, he stated that he was able to 
walk only short distances, such as from room to room with 
canes.  He also stated that he was unable to propel his 
wheelchair independently due to neck and back pain, and 
indicated that his son cooked his meals and helped him bathe 
and dress.  On objective examination, there was decreased 
sensation in the lower extremities, but motor strength 
appeared normal, i.e. 5/5, in both upper and lower 
extremities.  Sensation to pinprick revealed patchy decrease 
in the fingers and the feet.  The veteran was able to 
transfer from the examination table and take a few steps 
using a straight cane with a very slow pace and flexed 
posture.  He required assistance putting his sandals back on 
due to back pain.  The assessment was cervical and lumbar 
spinal stenosis with degenerative disc disease and arthritis 
with chronic pain.  The examiner concluded that the veteran 
was significantly functionally limited due to pain from the 
neck and low back area such that he was unable to walk more 
than room to room and unable to propel a manual wheelchair, 
requiring assistance with activities of daily living.  

By August 1999 rating decision, the RO increased the rating 
for the veteran's major depression to 70 percent, increased 
the rating for his cervical spinal stenosis to 60 percent, 
and granted special monthly compensation based on the need 
for regular aid and attendance of another person.

In September 1999, the veteran was hospitalized for an 
anterior cervical diskectomy and fusion.  Post-operatively, 
it was noted that he did well; he was discharged with 
instructions to avoid heavy lifting, stooping, bending, and 
driving.  On follow-up examination in November 1999, it was 
noted that he had improved, but that he had continued upper 
extremity numbness.

In January 2000, the veteran testified at a Board hearing at 
the RO that he was unable to do any lifting and had 
difficulty with manual dexterity tasks, such as buttoning his 
shirt.  He indicated that he needed both hands to hold a 
glass and that he usually had to use a straw to drink.  He 
stated that he was totally unable to walk due to bilateral 
foot drop, more severe on the left.  He stated that when his 
son helped him get up from his wheelchair, he felt dizzy and 
lightheaded and had no control over his extremities.  He 
stated further that, if his left foot was amputated he would 
be much better off, and that he was unable to drive due to 
limitations with his upper extremities, but that he hoped to 
obtain a car large enough to accommodate his wheelchair so 
that his family members could transport him places.

II.  Law and Regulations

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran, who had active military, naval or air 
service, exhibits one of the following as the result of a 
disease or injury incurred in or aggravated during active 
military, naval or air service:  (i) loss or permanent loss 
of use of one or both feet; (ii) loss or permanent loss of 
use of one or both hands; or (iii) permanent impairment of 
vision of both eyes.  38 C.F.R. § 3.308(a), (b).  For 
adaptive equipment eligibility only, ankylosis of one or both 
knees or one or both hips is sufficient to show entitlement.  
38 U.S.C.A. § 3901 (West 1991); 38 C.F.R. § 3.808(b) (1999).  

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521 (1999), 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Analysis

In this case, the veteran argues that he is entitled to a 
specially adapted automobile because he is unable to walk, in 
part due to a left foot drop, and because he has severely 
limited functional abilities in his upper extremities as 
well.  He further reports that his left foot is "shedding 
toe nails due to the lack of being used."  

As noted above, the evidence shows that the veteran had 
active naval service from June 1949 to February 1953 and from 
January 1958 to April 1973.  He has also filed a specific 
application for financial assistance, which contains a 
certification by the veteran that the conveyance will be 
operated only by persons properly licensed.  To qualify for 
an automobile grant, or specially adaptive equipment, he must 
meet the disability requirements found in 38 C.F.R. § 
3.808(b).

In this regard, the Board notes that it has neither been 
contended by the veteran nor shown by competent evidence that 
he has permanent impairment of vision or ankylosis of a knee 
or hip.  However, he is currently significantly disabled due 
to, inter alia, service-connected lumbar spine stenosis with 
degenerative disc disease and arthritis, residuals of a 
laminectomy, and herniated nucleus pulposus.  His disability 
has been evaluated as 60 percent disabling under Code 5293 
and has been shown by the medical evidence of record to be 
manifested by foot drop.

In that regard, the Board observes that the pertinent legal 
criteria provide that complete paralysis of the external 
popliteal nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and 
circulatory disturbances, will be considered "loss of use" 
of a foot.  38 C.F.R. § 3.350(a)(2).  In this case, VA 
orthopedic examination in October 1997, revealed lumbar 
degenerative disc disease with associated mild foot drop.  
Moreover, the veteran has provided lay evidence of trophic 
changes in his left foot.  See Falzone v. Brown, 8 Vet. App. 
398, 403 (1995) (A lay person is competent to testify as to 
observable symptoms).  He has also been shown to have 
decreased sensation in the left lower extremity, is 
principally confined to a wheelchair due to inability to 
ambulate on the lower extremities secondary to lumbar and 
cervical spinal pathology.

Based on the foregoing, the Board believes that there is 
sufficient medical evidence of record indicating that the 
veteran's disability is productive of loss of use of the left 
foot.  Thus, as he must be afforded the benefit of the doubt, 
entitlement to a specially adapted automobile or to 
automobile adaptive equipment is warranted.


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance or specially adaptive equipment is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 



